Citation Nr: 9909792	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
decedent's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The decedent served on periods of inactive duty training 
(INACTDUTRA) with the South Dakota National Guard, from March 
1966 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the appellant's claim 
on appeal.  The appellant appealed that decision to the BVA 
and the case was referred to the Board for appellate review. 


FINDING OF FACT

The decedent sustained a myocardial infarction while on 
INACDUTRA; he died of complications from the heart attack, 
including encephalopathy, and the myocardial infarction was 
due to underlying heart disease.


CONCLUSIONS OF LAW

1.  A myocardial infarction suffered while on inactive duty 
training does not constitute "an injury" within the meaning 
of 38 U.S.C.A. § 101(24) so as to establish incurrence of a 
disability during such duty, or aggravation by injury of a 
preexisting disorder."  38 U.S.C.A. § 101 (24); Brooks v. 
Brown, 5 Vet. App. 484, 486 (1993); VAOPGCPREC 86-90.

2.  The appellant's claim for service connection for the 
cause of the decedent's death is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that service connection is warranted 
for the cause of the decedent's death.  She maintains 
initially that the veteran suffered an MI while taking a 
physical training test on INACDUTRA and never recovered 
consciousness, passing away almost a year later.  It is 
further argued, essentially, that the decedent was under 
emotional stress prior to taking his physical training test 
because he needed to pass the test in order to remain in the 
National Guard, and needed to remain in the National Guard in 
order to keep his job.  This emotional stress, it is 
contended, made the decedent more susceptible to having an 
MI.  Finally it is argued that the decedent suffered brain 
injuries at the time of his MI, either when striking his head 
when he collapsed, or due to lack of oxygen to the brain due 
to inadequate cardiopulmonary resuscitation (CPR) efforts 
after collapsing, and that these brain injuries led or 
contributed to his death.  

Service medical records contain a letter dated in June 1994, 
from Samuel J. Durr, M.D., of Heart Care Center Cardiology 
Associates, Inc., of Rapid City, South Dakota, indicating 
that the decedent had had an inferior wall myocardial 
infarction (MI) in January 1992.  Service medical records 
noted that on October 1995, the decedent was completing 
physical fitness testing while on INACDUTRA with the South 
Dakota Army National Guard.  Near the end of a two and a half 
mile walk, the decedent collapsed.  Attempts at resuscitation 
were unsuccessful and he was immediately transferred to Rapid 
City Regional Hospital. 
Private treatment records from Rapid City Regional Hospital 
show that the decedent was admitted suffering from cardiac 
arrest.  He remained in a persistent vegetative state and was 
subsequently transferred to a Military hospital in Aurora, 
Colorado.  His discharge diagnoses from Rapid City Regional 
Hospital were coronary artery disease manifested by previous 
inferolateral wall MI, status post left circumflex 
angioplasty 1992, known total occlusion of the right coronary 
artery, cardiac arrest with sudden cardiac death, and severe 
cerebral anoxia with hypoxic encephalopathy.  In addition, he 
had a secondary diagnosis of cerebrovascular disease.  

The decedent was transferred from the military facility to 
Craig Hospital, in Englewood, Colorado, in November 1995.  He 
remained at Craig Hospital until January 1996 but showed no 
signs of recovery.  His discharge diagnoses were status post 
cardiac arrest; ischemic encephalopathy due to cardiac 
arrest, with post coma unawareness, that is, persistent 
vegetative state; coronary artery disease, status post 
angioplasty 1992, and prior inferior wall infarction; 
neurogenic bowel and bladder, on external collector drainage; 
tracheostomy in place, cuff inflated for high risk 
aspiration, status post antibiotics for atelectasis; and 
hypertension on treatment.

The decedents death certificate reveals that he died in 
October 1996, of an immediate cause of acute sepsis, due to 
or as a consequence of urinary tract infection, due to or as 
a consequence of static ischemic encephalopathy, due to or as 
a consequence of arteriosclerotic cardiovascular disease.

Correspondence dated in February 1996, from Dr. Durr, noted 
that it was his opinion "with reasonable medical certainty 
that the physical and emotional demands of the PT test in 
which [the decedent] was participating," while on INACDUTRA 
precipitated his MI.  Dr. Durr further opined that the 
decedent's "severe cerebral encephalopathy is due to the 
cerebral anoxia that he suffered at the time of his [MI].  It 
appears that the lack of oxygen which caused the brain injury 
occurred because the CPR which was administered at the time 
of his sudden death [sic] was insufficient to restore 
adequate oxygen to his brain."  Dr. Durr finally opined that 
"this degree of brain damage is not normal or the expected 
course of events in most acute MIs."  

At a personal hearing in May 1997, the appellant testified 
that the decedent was required to take an annual fitness test 
in order to remain in the National Guard and thus keep his 
job.  She stated that before taking the test he was "really 
worried" he would not pass the test, and indicated that this 
caused emotional stress that predisposed the veteran to an 
MI.  In addition, she indicated that when the decedent 
suffered the MI he suffered brain injuries, either from 
striking his head when he collapsed, or due to lack of oxygen 
to the brain due to failed CPR efforts.  These brain injuries 
led to the decedent's persistent vegetative state and, 
ultimately, to his death.  

The decedent's son testified that he was a medical student, 
and had also worked as an emergency medical technician (EMT) 
for several years.  He stated that he had spoken to the 
paramedic and the EMT who had transported the decedent to the 
hospital, and that they had said that when they arrived on 
the scene, CPR was not being performed properly.  He stated 
further that once they arrived on the scene, the paramedic 
and the EMT immediately defibrillated the decedent and "his 
heart was easily started again."  He indicated that had CPR 
been adequately performed under such circumstances "there 
shouldn't have been the degree of brain injury that there 
was."  

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease contracted in line of duty, during active service. 
38 U.S.C.A. §§ 1110, 1131.  

An individual who is disabled or dies from an injury incurred 
in or aggravated in the line of duty during any period of 
INACDUTRA, shall be considered to have served during "active 
service."  See 38 U.S.C.A. § 101(24).

The Board finds that the appellant's claim of entitlement to 
service connection for the cause of the decedent's death is 
not well grounded and must therefore be denied.  
Under VAOPGCPREC 86-90, "a myocardial infarction, sustained 
during the course of mandatory heavy exertion during inactive 
duty training, [does not] constitute 'an injury' within the 
meaning of 38 U.S.C[.A.] § 101(24) so as to establish 
incurrence of a disability during such duty, or aggravation 
by injury of a preexisting disorder."  Id. 11; Brooks v. 
Brown, 5 Vet. App. 484, 486 (1993).  As an MI sustained in 
INACDUTRA does not constitute "an injury," an individual 
who is disabled or dies from such an MI during a period of 
INACDUTRA, shall not be considered to have served during 
active service.  Since the decedent cannot be considered to 
have served during active service, service connection for the 
cause of the decedent's death is precluded by law.

The Board has considered the statement from Dr. Durr, who 
opined (a) that the physical and emotional demands of the PT 
test in which the decedent was participating while on 
INACDUTRA precipitated his heart attack; (b) that the 
decedent's severe cerebral encephalopathy was due to the 
cerebral anoxia that he suffered at the time of his 
myocardial infarction (heart attack); (c) that it is apparent 
that the lack of oxygen which caused the brain injury 
occurred because the CPR which was administered at the time 
of his heart attack was insufficient to restore adequate 
oxygen to his brain; and (d) that the degree of brain damage 
was not normal or the expected course of events in most acute 
heart attacks. 

As to whether or not the physical and emotional demands of 
the decedent's PT test precipitated his heart attack, the 
Board finds that, even if true, it does not alter the fact 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a myocardial infarction was not an 
injury for purposes of 38 U.S.C.A. §§ 101(24) and 1131 (West 
1991).  Brooks v. Brown, 5 Vet. App. 484 (1993).  In 
upholding a denial of service connection for a myocardial 
infarction, the Court cited to VA General Counsel precedent 
opinion which concluded that "a myocardial infarction, 
sustained during the course of mandatory heavy exertion 
during inactive duty training, [does not] constitute 'an 
injury' within the meaning of 38 U.S.C.A. § 101(24) so as to 
establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder." VAOPGCPREC 
86-90 (July 18, 1990).  Thus, since the appellant's 
cardiovascular disease is clearly not an injury in the 
ordinary meaning of the term, service connection may not be 
established, even if it was incurred or aggravated during 
inactive duty for training.  

As to the opinion that the decedent's severe cerebral 
encephalopathy was caused by the cerebral anoxia that he 
suffered at the time of his heart attack, the Board notes 
that, here again, it was not an injury that precipitated the 
events that led to the decedent's death; rather, it was a 
heart attack, which is not an injury as defined by the cited 
legal authority.   The contemporaneously recorded medical 
records clearly show that the veteran's ischemic 
encephalopathy with coma was caused by the cardiac arrest, 
which was the result of the heart attack, which was a 
consequence of underlying heart disease.  The medical 
evidence shows a history of cardiovascular disease, including 
an old myocardial infarction. 
Dr. Durr also opined that it was apparent that the lack of 
oxygen which caused the brain injury occurred because the CPR 
which was administered at the time of the decedent's heart 
attack was insufficient to restore adequate oxygen to his 
brain; and that the degree of brain damage was not normal or 
the expected course of events in most acute heart attacks.  
It is apparent that this opinion was based on an inaccurate 
factual premise; the contemporaneously recorded medical 
records do not suggest insufficient or poorly administered 
CPR; rather, the pertinent clinical records show that the 
veteran went into ventricular fibrillation after the heart 
attack, and his heart regained normal rhythm only after 
defibrillation was administered.  There is no indication that 
Dr. Durr reviewed the relevant medical evidence.  The 
opinion, therefore, has no  probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

Even if true, however, the question would remain whether 
poorly administered CPR is an injury for VA compensation 
purposes.  The VA's General Counsel's precedent opinion , 
noted above, which determined that a myocardial infarction 
sustained by an individual serving on inactive duty training 
was not an injury under 38 U.S.C.A. § 101(24), offered 
definitions of the terms, injury and disease.  VAOPGCPREC 86-
90 (O.G.C. Prec. 86-90).  Therein, injury was defined as harm 
resulting from some type of external trauma, and disease was 
defined as harm resulting from some type of internal 
infection or degenerative process.  Precedent opinions of the 
VA's General Counsel are binding on BVA.  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  The Board need 
not address this question, however, as the medical evidence 
dated proximate to the heart attack does not suggest the 
claimed poorly administered CPR; this evidence does not 
indicate that the events which ultimately led to the 
appellant's husband's death, his myocardial infarction with 
ischemic encephalopathy and coma, were the result of some 
type of external trauma.  

As to the testimony from the appellant and her son, the Board 
finds that there is no medical evidence to show that the 
decedent sustained a head injury which precipitated the 
events which led to or materially contributed to his death.  
As noted above, the contemporaneously recorded medical 
evidence shows that he sustained a heart attack while 
performing a PT test, which resulted in ventricular 
fibrillation and cardiac arrest, which in turn caused 
ischemic encephalopathy with coma and eventually fatal 
complications, including urinary tract infection with sepsis.  
There is no indication of a head injury in the hospital 
records.  It was reported in a corrected record of inpatient 
treatment that the veteran had sustained a head injury after 
the heart attack, but there is no indication in the 
contemporaneously recorded medical records or in the 
corrected inpatient treatment record that the head injury 
resulted in any cerebral anoxia or hypoxic encephalopathy or 
any other residuals which contributed to death.  

The appellant and her have son have also alleged, in essence, 
that poorly administered CPR led to complications which 
materially contributed to the decedent's death.  However, as 
noted above, there is nothing in the medical records 
pertaining to the treatment in question suggesting poorly 
administered CPR.  The issue before the Board is whether an 
injury contributed to the decedent's death.  The Board has 
considered the appellant's son's medical training; as noted 
above, there is already medical evidence of record (Dr.  Durr 
's statement) making the same assertion: The decedent's 
developed encephalopathy due to poorly administered CPR while 
on inactive duty for training which materially contributed to 
his death.  However, the contemporaneously recorded medical 
records show that the veteran's encephalopathy was caused by 
the heart attack; there is no indication in these records, or 
on the death certificate, that CPR was not performed 
properly, and that this in turn caused the encephalopathy. 

In summary, the medical evidence shows that the appellant's 
husband died of complications from a heart attack with 
cerebral encephalopathy, sustained while on inactive duty for 
training, which were not caused by an injury, within the 
meaning of the cited legal authority.  As an appellant "may 
not seek direct service connection for a myocardial 
infarction suffered while on inactive duty training," Brooks 
, 5 Vet. App. at 487, and there is no medical evidence to 
show traumatic encephalopathy, such a claim does "not have a 
'likelihood of prevailing' and is therefore, not well 
grounded." Id. Citing Tirpak v, Derwinski, 2 Vet. App. 609, 
611 (1992).  Under these circumstances, the appellant's claim 
must be denied.  


ORDER

Entitlement to service connection for the cause of the 
decedent's death is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


